— Order unanimously modified on the law and as modified affirmed with costs to plaintiff and new trial granted on the issue of damages, in accordance with the following Memorandum: Supreme Court properly granted plaintiffs motion to set aside the verdict for zero damages as against the weight of the evidence (see, CPLR 4404 [a]). Upon our review of the record, however, we conclude that the court’s conditional assessment of damages in the amount of $750 is not reasonably grounded. Accordingly, we modify the order ap*941pealed from to provide that a new trial is granted on the issue of damages. (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Set Aside Verdict.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.